        Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.1 Page 1 of 28




 1   THE LAW OFFICE OF
 2   JACK FITZGERALD, PC
     JACK FITZGERALD (SBN 257370)
 3   jack@jackfitzgeraldlaw.com
 4   TREVOR M. FLYNN (SBN 253362)
     trevor@jackfitzgeraldlaw.com
 5   MELANIE PERSINGER (SBN 275423)
 6   melanie@jackfitzgeraldlaw.com
     Hillcrest Professional Building
 7   3636 Fourth Avenue, Suite 202
 8   San Diego, California 92103
     Phone: (619) 692-3840
 9   Fax: (619) 362-9555
10   Counsel for Plaintiff and the Proposed Class
11
12                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
13
14                                                    Case No:    '19CV854 MMA KSC
     JANE LOOMIS, on behalf of herself, all
15   others similarly situated, and the general       CLASS ACTION
     public,
16                                                    COMPLAINT FOR VIOLATIONS OF
17                      Plaintiff,                    CAL. BUS. & PROF. CODE §§17200
                                                      ET SEQ.; CAL. BUS. & PROF. CODE
18                v.                                  §§17500 ET SEQ.; CAL. CIV. CODE
19                                                    §§ 1750 ET SEQ.; AND FOR BREACH
     SLENDERTONE DISTRIBUTION, INC.,                  OF EXPRESS & IMPLIED
20                                                    WARRANTIES
21                      Defendant.
                                                      DEMAND FOR JURY TRIAL
22
23
24
25
26
27
28

                                Loomis v. Slendertone Distribution, Inc.
                                            COMPLAINT
        Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.2 Page 2 of 28




 1         Plaintiff Jane Loomis on behalf of herself, all others similarly situated, and the general
 2   public, by and through her undersigned counsel, hereby sues defendant Slendertone
 3   Distribution, Inc. (“Slendertone”), and alleges the following upon her own knowledge, or
 4   where she lacks personal knowledge, upon information and belief, including the investigation
 5   of her counsel.
 6                                        INTRODUCTION
 7         1.     Slendertone markets and sells an Electrical Muscle Stimulator (“EMS”) called
 8   the “Flex Belt.” The belt delivers a small amount of electricity to the body, which stimulates
 9   the muscles and causes them to contract. Such EMS devices are considered Class II Medical
10   Devices by the Food and Drug Administration (“FDA”), and any seller is required to obtain
11   pre-market approval. Class II Medical Devices are devices for which general controls, by
12   themselves, are insufficient to provide reasonable assurance of the safety and effectiveness
13   of the device, and for which there is sufficient information to establish special controls to
14   provide such assurance.
15         2.     Slendertone markets its EMS devices as providing users, with no effort or
16   exertion on the user’s part, with “strong, toned abs in weeks” and with “more attractive abs”
17   through a “great work out.” Slendertone’s advertising falsely conveys that use of its Flex Belt
18   will lead to weight loss by “getting rid of belly fat,” will contour the body, provide visible
19   “six pack” abs, and is a total replacement for traditional abdominal exercise. However, aside
20   from some limited science showing some strength and endurance improvements to the
21   abdominal muscle tissue as a result of extended EMS use, no science supports the conclusion
22   that use will rid belly fat, provide more attractive abs, contour the body, provide visible “six
23   pack” abs, or that use can ever be a replacement for traditional exercise. In fact, one 2002
24   study concluded that no benefits were observed at all, finding that while “[e]lectrical muscle
25   stimulation devices (EMS) have been advertised to increase muscle strength, to decrease body
26   weight and body fat, and to improve muscle firmness and tone in healthy individuals . . . EMS
27   had no significant effect on any of the measured parameters. Thus, claims relative to the
28   effectiveness of EMS for the apparently healthy individual are not supported by the findings
                                                  1
                               Loomis v. Slendertone Distribution, Inc.
                                           COMPLAINT
         Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.3 Page 3 of 28




 1   of this study.” 1 Several other studies have resulted in similar findings and while some have
 2   concluded that EMS can strengthen abdominal muscles or even improve endurance in
 3   abdominal muscles, no study has ever yielded results supporting the notion that use of EMS
 4   will result in body contouring, weight loss, visible results (including so-called “six pack abs”),
 5   or that use can replace traditional exercise to improve overall health.
 6         3.     Additionally, FDA has only approved devices such as the Flex Belt to
 7   “temporarily strengthen, tone or firm a muscle” and has specifically disapproved such devices
 8   to assist with weight loss, contour the body, develop visible “six-pack” abs, or otherwise to
 9   replace traditional exercise. Similarly, the Federal Trade Commission (“FTC”), the
10   independent federal agency charged with the promotion of consumer protection and the
11   elimination and prevention of unfair or abusive business practices, has already determined
12   that any claims that such ab devices cause fat loss and inch loss, will give users well-defined
13   abdominal muscles (e.g., "rock hard," "six pack" or "washboard" abs), or that use of the ab
14   devices is equivalent to conventional abdominal exercises, such as sit-ups or crunches, are
15   false and misleading.
16         4.     Plaintiff purchased the Flex Belt in reliance on Slendertone’s misleading and
17   unlawful claims that use would assist in weight loss, body contouring, develop visible “six-
18   pack” abs, and could be used effectively as a replacement for abdominal exercises. She brings
19   this action seeking injunctive and monetary relief on behalf of herself, all other similarly-
20   situated California consumers, and the general public, alleging violations of the California
21   Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq., Unfair Competition Law,
22   Cal. Bus. & Prof. Code §§ 17200 et seq., and False Advertising Law, id. §§ 17500 et seq., as
23   well as Slendertone’s breach of express and implied warranties.
24
25
26
27   1
      Effects of Electrical Muscle Stimulation on Body Composition, Muscle Strength, and
28   Physical Appearance, John. P. Porcari, et al. (2002 Porcari Study)
                                                    2
                               Loomis v. Slendertone Distribution, Inc.
                                            COMPLAINT
        Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.4 Page 4 of 28




 1                                          THE PARTIES
 2          5.    Plaintiff Jane Loomis, who at the time of her purchase was a resident of San
 3   Diego, purchased the Flex Belt in San Diego County, California.
 4          6.    Defendant Slendertone is a New Jersey corporation with its principal place of
 5   business at 50 Harrison St., Suite 313, Hoboken, New Jersey 07030.
 6                                 JURISDICTION AND VENUE
 7          7.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §
 8   1332(d)(2)(A), the Class Action Fairness Act, because the matter in controversy exceeds the
 9   sum or value of $5,000,000 exclusive of interest and costs, at least one member of the class
10   of plaintiffs is a citizen of a state different from Slendertone. In addition, more than two-
11   thirds of the members of the class reside in states other than the state in which Slendertone is
12   a citizen and in which this case is filed, and therefore any exceptions to jurisdiction under 28
13   U.S.C. § 1332(d) do not apply.
14          8.    The Court has personal jurisdiction over Slendertone pursuant to Cal. Code Civ.
15   P. § 410.10, as a result of Slendertone’s substantial, continuous and systematic contacts with
16   the state, and because Slendertone has purposely availed itself of the benefits and privileges
17   of conducting business activities within the state.
18          9.    Venue is proper in the Southern District of California pursuant to 28 U.S.C. §
19   1391(b) because Slendertone resides (i.e., is subject to personal jurisdiction) in this district,
20   and a substantial part of the events or omissions giving rise to the claims occurred in this
21   district.
22                                               FACTS
23          10.   Through its own website, through online third party retailers (such as Amazon),
24   and likely through some brick-and-mortar retailers, Slendertone markets and sells an over-
25   the-counter medical device called the “Flex Belt,” an electronic muscle stimulating device,
26   approved by the FDA to rehabilitate muscles through electronic “pulsing” stimulation.
27          11.   Utilizing a website, celebrity endorsements, paid-advertisement articles, paid
28   bloggers, social media (including Facebook) and third party retailers, Slendertone markets
                                                  3
                               Loomis v. Slendertone Distribution, Inc.
                                           COMPLAINT
        Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.5 Page 5 of 28




 1   the Flex Belt as a “miracle device” that provides a “perfect” abdominal workout in only 30
 2   minutes of use per day while watching television, reading, cooking, or undertaking other
 3   mundane, non-physical activities. Slendertone further markets the Flex Belt as causing fat
 4   loss and well-defined abdominal muscles (i.e., “six pack” abs), and as a better alternative to,
 5   or at least the equivalent of, conventional abdominal exercises, such as sit-ups or crunches.
 6         12.    In advertising the Flex Belt, Slendertone repeatedly uses the phrase “FDA-
 7   cleared technology” and “medical-grade technology,” suggesting the FDA endorses the Flex
 8   Belt specifically, or otherwise has approved the device for weight loss, well-defined
 9   abdominal muscles, and a replacement for traditional abdominal exercises.
10         13.    However, FDA is clear that “[w]hile an EMS device may be able to temporarily
11   strengthen, tone or firm a muscle, no EMS devices have been cleared at this time for weight
12   loss, girth reduction, or for obtaining ‘rock hard’ abs.”
13         14.    Slendertone also falsely and misleadingly markets the Flex Belt as being “the
14   first Ab Belt Toning system cleared by the FDA,” and as “the first EMS (Electric Muscle
15   Stimulation) product of its kind cleared by the FDA as a class II medical device for direct to
16   consumer sales.” This is literally false, since many similar products have been sold to
17   consumers by obtaining a “substantially equivalent” approval since the 1970s.
18         15.    Slendertone also misleadingly markets the Flex Belt as a “product that []
19   produce[s] results - it is FDA-cleared technology that works.” Slendertone markets the Flex
20   Belt as an EMS device that assists with weight loss, improves body contouring, develops
21   visible “six-pack” abs, and totally replaces traditional abdominal exercises – each of which
22   FDA has specifically refuted and continues to refute.
23         16.    Slendertone also falsely and misleadingly conveys that there is scientific
24   evidence suggesting that the Flex Belt will provide the same health benefits as a traditional
25   physical workout. To the contrary, while some science supports the conclusion that EMS can
26   temporarily improve strength or endurance, to some degree, of abdominal muscles
27   themselves, no science has ever supported, and several studies specifically refute, that EMS
28   use can provide the same health benefits as a traditional physical workout. Even in the most
                                                   4
                              Loomis v. Slendertone Distribution, Inc.
                                           COMPLAINT
         Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.6 Page 6 of 28




 1   favorable studies that conclude EMS can result in strength and endurance gains, the author
 2   warns that “[t]he potential to attain ‘rock-hard abs’ or ‘buns of steel’ without having to
 3   actually exercise is an attractive lure for many people” and that “[t]rying to capitalize on the
 4   vanity of consumers, a number of companies have incorporated NMES technology into
 5   abdominal stimulation belts and pad system.” 2 Even FDA has specifically warned against
 6   promotional claims being made for similar devices promoted on television and in
 7   infomercials, newspapers, and magazines. In short, EMS technology is primarily used to
 8   address health or injury, not to address appearance. As such, while the Flex Belt might help
 9   temporarily boost strength and endurance in a situation where a user was previously injured
10   or otherwise incapable of traditional exercise, it will not provide even close to the results
11   promised by its broad claims.
12         17.    In 2002, the FTC brought actions against three top-selling electronic ab exercise
13   belts for having falsely advertised that users will get "six pack" or "washboard" abs without
14   exercise. 3 According to the FTC Chairman at the time, "[f]or years, marketers of diet and
15   exercise products have been preying on overweight, out-of-shape consumers by hawking
16   false hope in a pill, false hope in a bottle, and, now, in a belt. Unfortunately, there are no
17   magic pills, potions, or pulsators for losing weight and getting into shape. The only winning
18   combination is changing your diet and exercise." FTC brought an action, and obtained
19   judgment, including injunction and money damages, for false and misleading advertising of
20   EMS devices, identifying the following categories of false and misleading advertising: 4
21
     2
22    The Effects of Neuromuscular Electrical Stimulation Training on Abdominal Strength,
     Endurance, and Selected Anthropometric Measures, John P. Porcari, et al. (2005 Porcari
23
     Study)
24   3
      https://www.ftc.gov/news-events/press-r`eleases/2002/05/ftc-charges-three-top-selling-
25   electronic-abdominal-exercise-belts
     4
26    Federal Trade Commission v. Electronic Products Distribution, L.L.C., et al., Southern
     District of California Case No. 02-cv-888BEN (“FTC Action”); Amended Complaint for
27   Permanent Injunction and Other Equitable Relief can be viewed at
28   https://tinyurl.com/yashswl7
                                                   5
                                Loomis v. Slendertone Distribution, Inc.
                                            COMPLAINT
          Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.7 Page 7 of 28




 1           a.    Causing fat loss and inch loss (FTC Action at ¶¶ 21-22);
 2           b.    Giving users well-defined abdominal muscles (e.g., “rock hard,” “six pack” or
 3                 “washboard” abs) (Id. at ¶¶ 23-24); and

 4           c.    Equivalency or superiority to conventional abdominal exercises, such as sit-ups
                   or crunches. (Id. at ¶ 25).
 5
 6           18.   To lose one pound of weight, the average individual must take in approximately

 7   3,500 fewer calories than he or she expends.5 EMS devices cannot cause or even assist in the

 8   loss of weight, inches, or fat from the human body. To lose weight, a person must exercise,

 9   or expend calories, while restricting caloric intake (e.g., diet). If EMS were to cause fat loss

10   it would have to aid in expending calories. However, there is no scientific evidence that

11   demonstrates that use of EMS devices can burn calories to the degree of volitional exercise,

12   and probably not at all. In short, EMS will not be factor in weight loss and cannot provide

13   any of the calorie burning benefits of traditional exercises, including abdominal exercises

14   (like sit-ups, crunches, planking, etc.).

15           19.   There is no scientific evidence of any biophysical mechanism that would cause

16   EMS to eliminate fat under the skin, or subcutaneous fat. Subcutaneous fat lies between the

17   muscle tissue and the skin and reduces the definition of abdominal muscles. The higher the

18   level of subcutaneous fat, the less defined a person’s abs will look. Thus, use of an EMS

19   device cannot result in visible “six pack” or otherwise visibly defined abdominal muscles in

20   a user because it does nothing to reduce subcutaneous fat.

21           20.   Slendertone, utilizing at least the following false and/or misleading phrases to

22   market and sell the Flex Belt, which individually and, especially taken together, confuse and

23   mislead consumers into believing its use will cause weight loss, fat reduction, contour the

24   body, result in visible “six pack” abs, and otherwise be a total replacement to traditional

25   exercise:

26
27
28   5
         Fed. Trade Comm'n v. SlimAmerica, Inc., 77 F. Supp. 2d 1263, 1273 (S.D. Fla. 1999)
                                                   6
                                Loomis v. Slendertone Distribution, Inc.
                                            COMPLAINT
     Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.8 Page 8 of 28




 1     a.    “GREAT ABS START HERE”
 2     b.    “Rid Belly Fat with The Flex Belt”
 3
       c.    “The perfect abdominal contraction”
 4
       d.    “The Ultimate Workout for Abs”
 5
       e.    “The Flex Belt helps me stay fit”
 6
 7     f.    “The Flex Belt will stimulate all your major stomach muscles at the same time
             providing you with the perfect abdominal contraction – that means your upper
 8           abs, the lower abs and even your obliques are going to get worked from The Flex
 9           Belt . . . and it does all the work for you.”

10     g.    “I can make dinner, I can do the laundry, read a book, sit on the couch or check
             e-mail. I put on The Flex Belt, it does all the work, and I get the result.”
11
12     h.    “The Flex Belt is the first Ab Belt Toning system cleared by the FDA for Toning,
             Firming and Strengthening the stomach muscles. With The Flex Belt, you can
13           train your abs even if you're too busy or too tired for a traditional workout. Just
14           slip on the comfortable toning ab belt and the clinically demonstrated, patented
             medical-grade technology stimulates the nerves that make your muscles contract
15           and relax. As a result, you get an effective abdominal workout that targets all the
16           muscles in your abdomen – all in just 30 minutes a day.”

17     i.    “You don’t have to worry about your form or come up with the time to get it
             done. The Flex Belt is clinically demonstrated to deliver firmer, stronger and
18
             more toned abdominal muscles while you are: at home, at work, watching TV,
19           exercising, folding laundry, helping your kids with their homework, taking a
             walk...”
20
21     j.    “My abs look great and when you look good, you feel good. I would have to do
             so many different exercises to get all my abs, but with The Flex Belt it works all
22           the ab muscles at the same time.”
23
       k.    “I don’t have to worry about my abs – they will be in shape.”
24
       l.    “Everybody I know wants the same thing: Great abs. The look, the confidence
25           it gives us. The truth is, abs are a pain to work out. The Flex Belt saves you time,
26           because it works all your abs at the same time. Just look how easy this is.”

27     m.    “My abs feel like I have had the most amazing work out and I’ve just worn the
             belt around the house for 30 minutes. . . . It works.”
28
                                              7
                           Loomis v. Slendertone Distribution, Inc.
                                       COMPLAINT
     Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.9 Page 9 of 28




 1     n.    “I would do so many different exercises to get all of my abs, but with the Flex
             Belt it works all of the ab muscles at the same time. With the Flex Belt I don’t
 2
             have to worry about my abs -- this does work.”
 3
       o.    “I just have to put it on, it does the work, and I get the results.”
 4
       p.    “Being an athlete and fitness model for most of my life I know that good abs
 5
             come from a lot of hard work. As my schedule kept getting busier I was having
 6           a tough time fitting in my ab workouts because I was spending my exercise time
             on other things, which is when I decided to give this ab belt a try. I was blown
 7
             away by how intense the contractions were on my abs and how unbelievable
 8           they felt after my first Flex Belt abdominal workout. What was even more
             incredible was the convenience of it. I could put The Flex Belt® on and continue
 9
             my day.”
10
       q.    “Before I experienced The Flex Belt, I had a difficult time training my abs due
11           to a car accident that left me with a bad back. Abdominal exercises hurt my lower
12           back. Thanks to The Flex Belt, I am able to take my ab workout to a whole new
             level. The best part is I get a great, pain free ab workout in while helping the
13           kids with their homework, making dinner or watching a movie.”
14
       r.    “Maximum Core Strength”
15
       s.    “Ultimate Toning Technology”
16
17     21.   As exemplars only, some of the claims above are depicted as follows:
18
19
20
21
22
23
24
25
26
27
28
                                              8
                           Loomis v. Slendertone Distribution, Inc.
                                       COMPLAINT
     Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.10 Page 10 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             9
                          Loomis v. Slendertone Distribution, Inc.
                                      COMPLAINT
     Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.11 Page 11 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            10
                          Loomis v. Slendertone Distribution, Inc.
                                      COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.12 Page 12 of 28




 1         22.   In a separate “Before & After” section on its website, Slendertone depicts
 2   “before and after” pictures, falsely suggesting that use of the Flex Belt will result in body
 3   contouring and visible “six pack” abs:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 11
                               Loomis v. Slendertone Distribution, Inc.
                                           COMPLAINT
     Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.13 Page 13 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            12
                          Loomis v. Slendertone Distribution, Inc.
                                      COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.14 Page 14 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         23.    Slendertone also utilizes images, adjacent to many of the claims complained of
13   herein, of flat, toned, “six-pack” abdominal muscles on celebrities and models to convey that
14   such results can be achieved through use of the Flex Belt.
15                         PLAINTIFF’S PURCHASE AND RELIANCE
16         24.    On or about April 22, 2016, plaintiff Jane Loomis purchased the Flex Belt
17   through Amazon.com. In initially deciding to purchase the Flex Belt, plaintiff relied on
18   Slendertone’s claims that its use would result in weight loss, body contouring, well-defined
19   abdominal muscles (e.g. “six-pack” abs), and that it could replace traditional exercise to result
20   in improved health, fitness, and body shape. Plaintiff thereafter purchased some replacement
21   gel pads as instructed by Slendertone. Plaintiff relied not only on the false and misleading
22   claims identified herein on the Slendertone Flex Belt website, but on the false and misleading
23   promises and affirmations contained on the Amazon webpage, which includes many, if not
24   all, of the claims asserted on the Flex Belt website, on Facebook advertisements, and
25   television commercials. The following are some exemplars of advertising on the Amazon
26   webpage:
27
28
                                                  13
                                Loomis v. Slendertone Distribution, Inc.
                                            COMPLAINT
     Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.15 Page 15 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            14
                          Loomis v. Slendertone Distribution, Inc.
                                      COMPLAINT
     Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.16 Page 16 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            15
                          Loomis v. Slendertone Distribution, Inc.
                                      COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.17 Page 17 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         25.    In purchasing the Flex Belt, Ms. Loomis was seeking a product that would allow
18   her to replace traditional abdominal exercise and permit her to engage in other activities while
19   at the same time achieving all of the benefits of traditional exercise, that use as directed would
20   result in fat loss, body contouring, and well-defined abdominal muscles. Ms. Loomis relied
21   on Slendertone’s advertising claims to believe that what she was purchasing would provide
22   these benefits.
23         26.    The advertising of the Flex Belt, however, was misleading, and had the capacity,
24   tendency, and likelihood to confuse or confound Ms. Loomis and other consumers acting
25   reasonably (including the putative class), as described in detail herein.
26         27.    Ms. Loomis acted reasonably in relying on Slendertone’s advertising and claims,
27   which Slendertone intentionally placed on its website, various third party advertisers, social
28
                                                   16
                                 Loomis v. Slendertone Distribution, Inc.
                                             COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.18 Page 18 of 28




 1   media, and third party retailers like Amazon.com, with the intent to induce average consumers
 2   into purchasing the Flex Belt.
 3         28.    The Flex Belt cost more than similar products without misleading advertising
 4   and would have cost less absent the false and/or misleading advertising.
 5         29.    If Slendertone was enjoined from engaging in the false and/or misleading
 6   advertising, the market demand and price for the Flex Belt would drop, as it has been
 7   artificially and fraudulently inflated due to Slendertone’s use of deceptive advertising.
 8         30.    Ms. Loomis paid more for the Flex Belt, and would only have been willing to
 9   pay less, or unwilling to purchase it at all, absent the misleading claims complained of herein.
10         31.    For these reasons, the Flex Belt was worth less than what Ms. Loomis paid for
11   it, and may have been worth nothing at all.
12         32.    Ms. Loomis would consider purchasing an EMS device again in the future if she
13   were assured that the product was marketed truthfully and not falsely or misleadingly, and
14   that the price of the product matched the benefit of the bargain she expected, for instance,
15   only in providing temporary strengthening or toning of abdominal muscles (or other muscles
16   to which the EMS device is directed) and not for a replacement for traditional exercise,
17   weight-loss, fat loss, body-contouring, and for visible “six pack” abs.
18         33.    Moreover, Ms. Loomis is not a scientist and would have no way of knowing if,
19   in the future, FDA approves a medical device for those benefits she originally thought she
20   was obtaining from the Flex Belt. Thus, if technology does exist in the future that will permit
21   a user to obtain the benefits she sought (including fat loss, replacement for traditional
22   exercise, and well-defined abdominal muscles), and Ms. Loomis was assured that such
23   advertising was not false or misleading because Slendertone were enjoined from engaging in
24   false advertising and she knew she could safely rely on such claims, she would purchase an
25   EMS device from Slendertone in the future.
26                               CLASS ACTION ALLEGATIONS
27         34.    Pursuant to Fed. R. Civ. P. 23, plaintiff seeks to represent a class comprised of
28   all persons in California who, at any time from four years preceding the date of this Complaint
                                                    17
                                Loomis v. Slendertone Distribution, Inc.
                                              COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.19 Page 19 of 28




 1   to the time a class is notified, purchased the Flex Belt for their own personal, family, or
 2   household use and not for resale
 3         35.    Plaintiff nevertheless reserves the right to divide into subclasses, expand,
 4   narrow, more precisely define, or otherwise modify the class definition prior to (or as part of)
 5   filing a motion for class certification.
 6         36.    The members in the proposed Class are so numerous that individual joinder of
 7   all members is impracticable, and the disposition of the claims of all Class Members in a
 8   single action will provide substantial benefits to the parties and Court.
 9         37.    Questions of law and fact common to plaintiff and the Class include:
10                       a.     Whether Slendertone’s various advertising claims are material to
11                reasonable consumers;
12                       b.     Whether Slendertone’s various advertising claims are false,
13                misleading, or reasonably likely to deceive the public or consumers acting
14                reasonably because the Flex Belt is not capable of providing the benefits
15                advertised;
16                       c.     Whether Slendertone made any statement it knew or should have
17                known was false or misleading;
18                       d.     Whether Slendertone’s practices were immoral, unethical,
19                unscrupulous, or substantially injurious to consumers;
20                       e.     Whether the utility of any of Slendertone’s practices, if any,
21                outweighed the gravity of harm to its victims;
22                       f.     Whether Slendertone’s conduct violated public policy;
23                       g.     Whether the consumer injury caused by Slendertone’s conduct was
24                substantial, not outweighed by benefits to consumers or competition, and not
25                one consumers themselves could reasonably have avoided;
26                       h.     Whether Slendertone’s policies, acts, and practices with respect to
27                the Flex Belt were designed to, and did result in the purchase and use of the Flex
28                Belt by the class members primarily for personal, family, or household purposes;
                                                   18
                                 Loomis v. Slendertone Distribution, Inc.
                                             COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.20 Page 20 of 28




 1                     i.       Whether Slendertone represented that the Flex Belt has
 2               characteristics, uses, or benefits which they do not have, within the meaning of
 3               Cal. Civ. Code § 1770(a)(5);
 4                     j.       Whether Slendertone represented that the Flex Belt is of a particular
 5               standard, quality, or grade, when it was really of another, within the meaning of
 6               Cal. Civ. Code § 1770(a)(7);
 7                     k.       Whether Slendertone advertised The Flex Belt with the intent not
 8               to sell them it as advertised, within the meaning of Cal. Civ. Code § 1770(a)(9);
 9                     l.       Whether Slendertone represented that the Flex Belt has been
10               supplied in accordance with previous representations when it has not, within the
11               meaning of Cal. Civ. Code § 1770(a)(16);
12                     m.       Whether through the challenged labels and advertising, Slendertone
13               made affirmations of fact or promises, or descriptions of the goods;
14                     n.       Whether Slendertone’s affirmations of fact or promises, or
15               descriptions of the goods became part of the basis of the bargain for the Class’s
16               purchases;
17                     o.       Whether Slendertone failed to provide the goods in conformation
18               with its affirmations of fact, promises, and descriptions of the goods;
19                     p.       Whether Slendertone’s conduct violates state or federal statutes or
20               regulations;
21                     q.       The proper amount of damages, including punitive damages;
22                     r.       The proper amount of restitution;
23                     s.       The proper scope of injunctive relief; and
24                     t.       The proper amount of attorneys’ fees.
25         38.   These common questions of law and fact predominate over questions that affect
26   only individual Class Members.
27         39.   Plaintiff’s claims are typical of Class Members’ claims because they are based
28   on the same underlying facts, events, and circumstances relating to Slendertone’s conduct.
                                                 19
                              Loomis v. Slendertone Distribution, Inc.
                                           COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.21 Page 21 of 28




 1   Specifically, all Class Members, including plaintiff, were subjected to the same misleading
 2   and deceptive conduct when they purchased the Flex Belt and suffered economic injury
 3   because the Flex Belt’s advertising is false and/or misleading. Absent Slendertone’s business
 4   practice of deceptively and unlawfully labeling the Flex Belt, plaintiff and Class Members
 5   would only have been willing to pay less, or unwilling to purchase the product at all.
 6          40.    Plaintiff will fairly and adequately represent and protect the interests of the
 7   Class, has no interests incompatible with the interests of the Class, and has retained counsel
 8   competent and experienced in class action litigation, and specifically in litigation involving
 9   the false and misleading advertising.
10          41.    Class treatment is superior to other options for resolution of the controversy
11   because the relief sought for each Class Member is small, such that, absent representative
12   litigation, it would be infeasible for Class Members to redress the wrongs done to them.
13          42.    Slendertone has acted on grounds applicable to the Class, thereby making
14   appropriate final injunctive and declaratory relief concerning the Class as a whole.
15          43.    As a result of the foregoing, class treatment is appropriate under Fed. R. Civ. P.
16   23(a), 23(b)(2), and 23(b)(3).
17          44.    Class treatment may also be appropriate as to particular issues pursuant to Fed.
18   R. Civ. P. 23(c)(4).
19                                        CAUSES OF ACTION
20                                     FIRST CAUSE OF ACTION
21                              Violations of the Unfair Competition Law,
22                                 Cal. Bus. & Prof. Code § 17200 et seq.
23          45.    Plaintiff realleges and incorporates the allegations elsewhere in the Complaint
24   as if set forth in full herein.
25          46.     The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”
26   Cal. Bus. & Prof. Code §17200.
27          47.    The acts, omissions, misrepresentations, practices, and non-disclosures of
28   Slendertone as alleged herein constitute business acts and practices.
                                                   20
                               Loomis v. Slendertone Distribution, Inc.
                                             COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.22 Page 22 of 28




 1                                           Fraudulent
 2         48.   A statement or practice is fraudulent under the UCL if it is likely to deceive the
 3   public, applying a reasonable consumer test.
 4         49.   As set forth herein, Slendertone’s claims relating to the Flex Belt are likely to
 5   deceive reasonable consumers and the public.
 6                                            Unlawful
 7         50.   The acts alleged herein are “unlawful” under the UCL in that they violate at least
 8   the following laws:
 9         •     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
10         •     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;
11         •     The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 352 et seq., and
12               specifically § 352(a) (prohibiting labeling that is “false or misleading in any
13               particular”). Further, Section 201(n) states that if an article is alleged to be
14               misbranded because the labeling or advertising is misleading, then in
15               determining whether the labeling or advertising is misleading, there shall be
16               taken into account (among other things) representations made or suggested by
17               statement, word, design, device, or any combination thereof. The phrase "false
18               or misleading" is not confined in meaning to untrue, forged, fraudulent, or
19               deceptive. In fact, the word, statement, or illustration may be true in the strict
20               sense of the word; however, the labeling can violate of the law if it proves
21               deceptive to the customer. It is not a necessary condition that the labeling should
22               be flatly and baldly false; the word "misleading" in the Act means that labeling
23               is deceptive if it is such as to create or lead to a false impression in the mind of
24               the reader. A "false impression" may result not only from a false or deceptive
25               statement, but may also be instilled in the mind of the purchaser by ambiguity
26               or misdirection; and
27         •     The California Sherman Food, Drug, and Cosmetic Act, Cal. Health & Safety
28               Code §§ 109875 et seq., including § 111330.
                                                 21
                             Loomis v. Slendertone Distribution, Inc.
                                           COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.23 Page 23 of 28




 1                                               Unfair
 2         51.    Slendertone’s conduct with respect to the labeling, advertising, and sale of the
 3   Flex Belt was unfair because Slendertone’s conduct was immoral, unethical, unscrupulous,
 4   or substantially injurious to consumers and the utility of its conduct, if any, does not outweigh
 5   the gravity of the harm to its victims.
 6         52.    Slendertone’s conduct with respect to the labeling, advertising, and sale of the
 7   Flex Belt was also unfair because it violated public policy as declared by specific
 8   constitutional, statutory or regulatory provisions, including but not limited to the False
 9   Advertising Law.
10         53.    Slendertone’s conduct with respect to the labeling, advertising, and sale of the
11   Flex Belt was also unfair because the consumer injury was substantial, not outweighed by
12   benefits to consumers or competition, and not one consumers themselves could reasonably
13   have avoided.
14         54.    Slendertone profited from its sale of the falsely, deceptively, and unlawfully
15   advertised product to unwary consumers.
16         55.    Plaintiff and Class Members are likely to be damaged by Slendertone’s
17   continued deceptive trade practices, as Slendertone continues to falsely advertise and sell the
18   Flex Belt. Thus, injunctive relief enjoining this deceptive practice is proper.
19         56.    Slendertone’s conduct caused and continues to cause substantial injury to
20   plaintiff and the other Class Members, who have suffered injury in fact as a result of
21   Slendertone’s unlawful conduct.
22         57.    In accordance with Bus. & Prof. Code § 17203, plaintiff, on behalf of herself,
23   the Class, and the general public, seeks an order enjoining Slendertone from continuing to
24   conduct business through unlawful, unfair, and/or fraudulent acts and practices, and to
25   commence a corrective advertising campaign.
26         58.    Plaintiff, on behalf of herself and the Class also seeks an order for disgorgement
27   and restitution of all monies from the sale of the Flex Belt and replacement gel pads, which
28   were unjustly acquired through acts of unlawful competition.
                                                 22
                               Loomis v. Slendertone Distribution, Inc.
                                            COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.24 Page 24 of 28




 1                                     SECOND CAUSE OF ACTION
 2                               Violations of the False Advertising Law,
 3                                Cal. Bus. & Prof. Code §§ 17500 et seq.
 4          59.    Plaintiff realleges and incorporates the allegations elsewhere in the Complaint
 5   as if set forth in full herein.
 6          60.    Under the FAL, “[i]t is unlawful for any person, firm, corporation or association,
 7   or any employee thereof with intent directly or indirectly to dispose of real or personal
 8   property or to perform services” to disseminate any statement “which is untrue or misleading,
 9   and which is known, or which by the exercise of reasonable care should be known, to be
10   untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
11          61.    As alleged herein, the advertisements, labeling, policies, acts, and practices of
12   Slendertone relating to the Flex Belt misled consumers acting reasonably that use of the Flex
13   Belt will result in weight loss, body contouring, fat loss, well-defined abdominal muscles (i.e.
14   visible “six pack” abs), and/or is a more or equally effective replacement for traditional
15   abdominal exercises.
16          62.    Plaintiff suffered injury in fact as a result of Slendertone’s actions as set forth
17   herein because plaintiff purchased the Flex Belt in reliance on Slendertone’s false and
18   misleading marketing claims.
19          63.    Slendertone’s business practices as alleged herein constitute unfair, deceptive,
20   untrue, and misleading advertising pursuant to the FAL because Slendertone has advertised
21   the Flex Belt in a manner that is untrue and misleading, which Slendertone knew or
22   reasonably should have known.
23          64.    Slendertone profited from its sales of the falsely and deceptively advertised the
24   Flex Belt to unwary consumers.
25          65.    As a result, pursuant to Cal. Bus. & Prof. Code § 17535, plaintiff and the Class
26   are entitled to injunctive and equitable relief and restitution.
27
28
                                                     23
                                   Loomis v. Slendertone Distribution, Inc.
                                               COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.25 Page 25 of 28




 1                                       THIRD CAUSE OF ACTION
 2                            Violations of the Consumer Legal Remedies Act,
 3                                       Cal. Civ. Code §§ 1750 et seq.
 4          66.        Plaintiff realleges and incorporates the allegations elsewhere in the Complaint
 5   as if set forth in full herein.
 6          67.        The CLRA prohibits deceptive practices in connection with the conduct of a
 7   business that provides goods, property, or services primarily for personal, family, or
 8   household purposes.
 9          68.        Slendertone’s false and misleading labeling and other policies, acts, and
10   practices described herein were designed to, and did, induce the purchase and use of the Flex
11   Belt for personal, family, or household purposes by plaintiff and other Class Members, and
12   violated and continue to violate at least the following sections of the CLRA:
13                a.      § 1770(a)(5): representing that goods have characteristics, uses, or benefits
14                        which they do not have;
15                b.      § 1770(a)(7): representing that goods are of a particular standard, quality, or
16                        grade if they are of another;
17                c.      § 1770(a)(9): advertising goods with intent not to sell them as advertised; and
18                d.      § 1770(a)(16): representing the subject of a transaction has been supplied in
19                        accordance with a previous representation when it has not.
20          69.        Slendertone profited from its sales of the falsely, deceptively, and unlawfully
21   advertised the Flex Belt to unwary consumers.
22          70.        Slendertone’s wrongful business practices regarding The Flex Belt constituted,
23   and constitute, a continuing course of conduct in violation of the CLRA.
24          71.        Pursuant to California Civil Code § 1782, plaintiff notified Slendertone in
25   writing by certified mail, return receipt requested of her claims and the particular violations
26   of § 1770 of the Act, but Slendertone failed to remedy the violations within 30 days thereafter.
27   Because Slendertone failed to implement remedial measures, plaintiff, on behalf of herself
28
                                                      24
                                    Loomis v. Slendertone Distribution, Inc.
                                                COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.26 Page 26 of 28




 1   and the Class, seeks actual and punitive damages, including attorneys’ fees, as well as
 2   restitution and injunctive relief.
 3          72.    In compliance with Cal. Civ. Code § 1782(d), an affidavit of venue is filed
 4   concurrently with this Complaint.
 5                                     FOURTH CAUSE OF ACTION
 6                                     Breaches of Express Warranties,
 7                                        Cal. Com. Code § 2313(1)
 8          73.    Plaintiff realleges and incorporates the allegations elsewhere in the Complaint
 9   as if set forth in full herein.
10          74.     Through the Flex Belt’s advertising, Slendertone made affirmations of fact or
11   promises, or description of goods, that the Flex Belt provides specific benefits which it does
12   not. These representations were “part of the basis of the bargain,” in that plaintiff and the
13   Class purchased the products in reasonable reliance on those statements. Cal. Com. Code §
14   2313(1).
15          75.    Slendertone breached its express warranties by selling products that do not
16   provide the benefits promised by the advertising claims.
17          76.    That breach actually and proximately caused injury in the form of the lost
18   purchase price that plaintiff and Class members paid for the Flex Belt.
19          77.    Plaintiff notified Slendertone of the breach prior to filing, but Slendertone failed
20   to rectify the breach.
21          78.    As a result, plaintiff seeks, on behalf of herself and other Class Members, actual
22   damages arising as a result of Slendertone’ breaches of express warranty.
23                                      FIFTH CAUSE OF ACTION
24                          Breach of Implied Warranty of Merchantability,
25                                         Cal. Com. Code § 2314
26          79.    Plaintiff realleges and incorporates the allegations elsewhere in the Complaint
27   as if set forth in full herein.
28
                                                     25
                                   Loomis v. Slendertone Distribution, Inc.
                                               COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.27 Page 27 of 28




 1         80.    Slendertone, through its acts set forth herein, in the sale, marketing, and
 2   promotion of the Flex Belt, made representations to plaintiff and the Class that, among other
 3   things, the Flex Belt will result in weight loss, well-defined abdominal muscles, and is a
 4   superior or equal replacement for traditional abdominal exercises.
 5         81.    Slendertone is a merchant with respect to the goods of this kind which were sold
 6   to plaintiff and the Class, and there was, in the sale to plaintiff and other consumers, an
 7   implied warranty that those goods were merchantable.
 8         82.    However, Slendertone breached that implied warranty in that the Flex Belt does
 9   not conform to the various advertising claims made by Slendertone.
10         83.    As an actual and proximate result of Slendertone’s conduct, plaintiff and the
11   Class did not receive goods as impliedly warranted by Slendertone to be merchantable in that
12   they did not conform to promises and affirmations made on the container or label of the goods,
13   in violation of Cal. Com. Code § 2314(2)(f).
14         84.    Plaintiff notified Slendertone of the breach prior to filing, but Slendertone failed
15   to rectify the breach.
16         85.    As a result, plaintiff seeks, on behalf of herself and other Class Members, actual
17   damages arising as a result of Slendertone’ breaches of implied warranty.
18                                     PRAYER FOR RELIEF
19         86.    Wherefore, plaintiff, on behalf of herself, all others similarly situated, and the
20   general public, prays for judgment against Slendertone as to each and every cause of action,
21   and the following remedies:
22                A.     An Order declaring this action to be a proper class action, appointing
23         plaintiff as class representative, and appointing undersigned counsel as class counsel;
24                B.     An Order requiring Slendertone to bear the cost of class notice;
25                C.     An Order enjoining Slendertone from using any challenged labeling or
26         marketing claim that is found to be false, misleading, or unlawful;
27                D.     An Order compelling Slendertone to conduct a corrective advertising
28         campaign;
                                                  26
                                Loomis v. Slendertone Distribution, Inc.
                                            COMPLAINT
       Case 3:19-cv-00854-MMA-KSC Document 1 Filed 05/07/19 PageID.28 Page 28 of 28




 1               E.     An Order compelling Slendertone to destroy all misleading and deceptive
 2         advertising materials, and The Flex Belt’ product packaging and labels that bear such
 3         misleading and deceptive claims;
 4               F.     An Order requiring Slendertone to pay restitution to restore all funds
 5         acquired by means of any act or practice declared by this Court to be an unlawful,
 6         unfair, or fraudulent business act or practice, or untrue or misleading advertising;
 7               G.     An award of attorneys’ fees and costs;
 8               H.     An Order requiring Slendertone to pay statutory, compensatory, and
 9         punitive damages where permitted by law;
10               I.     Pre- and post-judgment interest; and
11               J.     Any other and further relief that Court deems necessary, just, or proper.
12                                        JURY DEMAND
13         87.   Plaintiff hereby demands a trial by jury on all issues so triable.
14
15   Dated: April 26, 2019           /s/ Jack Fitzgerald
16                                   THE LAW OFFICE OF JACK FITZGERALD, PC
                                     JACK FITZGERALD (SBN 257370)
17                                   jack@jackfitzgeraldlaw.com
18                                   TREVOR M. FLYNN (SBN 253362)
                                     trevor@jackfitzgeraldlaw.com
19                                   MELANIE PERSINGER (SBN 275423)
20                                   melanie@jackfitzgeraldlaw.com
                                     Hillcrest Professional Building
21                                   3636 Fourth Avenue, Suite 202
22                                   San Diego, California 92103
                                     Phone: (619) 692-3840
23                                   Fax: (619) 362-9555
24                                   Attorneys for Plaintiff and the Putative Class
25
26
27
28
                                                 27
                               Loomis v. Slendertone Distribution, Inc.
                                           COMPLAINT
